Citation Nr: 1232658	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-05 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected traumatic patellar tendinitis and lateral meniscal tear of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to October 1999 and from January 2003 to April 2003. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the RO in Waco, Texas.  In July 2009, the representative notified the VA of the Veteran's recent move to New Jersey and his corresponding change of address.  Accordingly, jurisdiction of the claims file was transferred to the RO in Newark, New Jersey.

The Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) in a hearing at the RO in September 2010.  A transcript of the hearing is of record.

In December 2010, the Board remanded the claims for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the remand, the Veteran was scheduled for VA examination.  However, the examination was scheduled to take place in Texas, and as a result, the Veteran failed to report because he currently resides in New Jersey.  The RO/AMC should have scheduled the examinations at a facility close to his home in New Jersey.  The RO/AMC did not comply with the directives of the December 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the Veteran testified that all of his treatment has been at the VA.  The appellant was treated at the El Paso VA Medical Center in 2007 and in a November 2011 statement he reported that he had not lived in Texas for nearly three years.  The RO/AMC should ask the Veteran to identify all VA treatment for a psychiatric disorder and a knee disorder and obtain all records from the El Paso VA Medical Center from 1999 to 2009.

Also, the Veteran should afforded the opportunity to identify all treatment for his psychiatric disorder and knee disorder since January 2011, the month the RO/AMC last asked him to identify treatment.

It appears that there may be additional service treatment records which exist but have not been obtained.  Service personnel records reflect that the appellant began initial counseling in February 1999, was treated at Division Mental Health Clinic from June to July 1999, and was admitted to Womack Army Medical Center in August 1999 for a suicide attempt.  The RO/AMC should contact the service department and attempt to obtain any separately stored mental health clinic and/or separately stored inpatient hospital records.

Finally, in February 2009, the Veteran applied for VA vocational rehabilitation benefits.  The RO/AMC should associate the VA vocational rehabilitation file with his claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all previously unidentified medical care providers who treated him for his psychiatric and knee disorders since January 2011 and to identify all VA treatment for a psychiatric disorder since October 1999 and for a knee disorder since April 2003.  After he has signed the appropriate releases, those records, both VA and private, should be obtained and associated with the claims folder.  Regardless of the appellant's response, the RO/AMC should obtain all records from all records from the El Paso VA Medical Center from 1999 to 2009.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should contact the service department and attempt to obtain mental health treatment records dated from February to August, such as treatment records from Division Mental Health Clinic from June to July 1999 and hospitalization records from Womack Army Medical Center in August 1999 for a suicide attempt.  A search for any separately stored inpatient and/or mental health records should be requested.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The RO/AMC should obtain a copy of the Veteran's VA vocational rehabilitation file and associate it with his claims file.

4.  Thereafter, the Veteran should be afforded a VA examination at a facility near his residence in New Jersey by the appropriate psychiatrist to determine, if possible, the etiology of his psychiatric disorder, to include PTSD, a depressive disorder, an adjustment disorder, and an anxiety disorder.  His claims folder and access to Virtual VA must be made available for the psychiatrist's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  All indicated tests and studies are to be performed.  Following the examination, the psychiatrist is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater likelihood) that any current psychiatric disability, including PTSD, a depressive disorder, an adjustment disorder, and an anxiety disorder, had its onset during either of the Veteran's period of service, including the first period of service in which the Veteran had documented psychiatric symptomatology.  If an anxiety disorder is not diagnosed, the examiner should comment on the validity of the assessment of an anxiety disorder made by a VA doctor in July 2007.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

5.  Thereafter, the Veteran should also be afforded a VA examination at a facility near his residence in New Jersey by the appropriate physician to determine, if possible, the etiology of his right knee disorder, to include as secondary to the service-connected left knee disability.  His claims folder and access to Virtual VA must be made available for the physician's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  All indicated tests and studies are to be performed.  Following the examination, the physician is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater likelihood) that any current right knee disorder had onset due to events of the Veteran's two periods of service, to include the documented knee symptomatology during the second period of service.  The physician must also opine whether it is at least as likely as not (e.g., a 50 percent or greater likelihood) that any current right knee disorder was caused or aggravated by the service-connected left knee traumatic patellar tendinitis and lateral meniscal tear.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

6.  The Veteran must be given adequate notice of the date and place of any requested examinations.  The Veteran is to be advised that failure to report for a scheduled VA examination(s) without good cause shown may have adverse effects on his claims.

7.  After the development requested, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

8.  After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL D. MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


